ORDER

PER CURIAM.
In this consolidated appeal, Janey Lin-rille Barton (Mother) and Christopher Barton (Father) appeal from the juvenile court’s judgments terminating their parental rights, pursuant to Section 211.447 RSMo (2000), to R.B., S.B., and J.B.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).